DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAMKUNG et al. (US 20150001483) in view of Kim (US 2014/0312319).
Regarding claim 1, NAMKUNG discloses that an organic light-emitting diode display panel, comprising a curved part P2 and a non-curved part P1, the curved part comprising a plurality of organic light-emitting diodes 70 RGB, wherein each of the organic light-emitting 
wherein the organic light-emitting diode 70 comprises a plurality of layers disposed on a base substrate 110, the plurality of layers comprise a luminescent layer, the luminescent layer or a layer formed after the luminescent layer has a first curved surface 70 (Fig. 6 & 3);
NAMKUNG fails to teach that at the curved part, a curve direction of the first curved surface is opposite to that of the base substrate, and the light adjusting surface comprises the first curved surface, the first curved surface is curved towards light-emitting direction of the organic light-emitting diode.
However, Kim suggests that the luminescent layer has a first curved surface 42 at the curved part, a curve direction of the first curved surface is opposite to that of the base substrate 10, and the light adjusting surface comprises the first curved surface 100, the first curved surface is curved towards light-emitting direction of the organic light-emitting diode (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide NAMKUNG with the luminescent layer has a first curved surface at the curved part, a curve direction of the first curved surface is opposite to that of the base substrate, and the light adjusting surface comprises the first curved surface, the first curved surface is curved towards light-emitting direction of the organic light-emitting diode as taught by Kim in order to improve display characteristics by minimizing deterioration of white angle difference characteristic (para. 0006) 
Reclaim 2, NAMKUNG & Kim disclose that a light-emitting angle of the organic light-emitting diode is larger than 90° (Fig. Fig. 2, Kim).
Reclaim 5, NAMKUNG & Kim disclose that the curved part is at least a portion of the organic light-emitting diode display panel close to an edge of the organic light-emitting diode display panel (Fig. 3).
Reclaim 6, NAMKUNG & Kim disclose that each of the layers of the organic light-emitting diode has the first curved surface (Fig. 3).
Reclaim 7, NAMKUNG & Kim disclose that a planarization layer 200 disposed between the base substrate and a layer of the organic light-emitting diode close to the base substrate 110, wherein the layer of the organic light-emitting diode 70 close to the base substrate 110 is in contact with the planarization layer 200, a surface of the planarization layer away from the base substrate has a second curved surface, and the second curved surface and the first curved surface have a same curve direction and a same curvature (Fig. 3 note: a part of P1).
Reclaim 10, NAMKUNG & Kim disclose that a display device, comprising the organic light-emitting diode display panel of claim 1 (Fig. 3).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAMKUNG (US 20150001483).
Reclaim 4, NAMKUNG disclose that an organic light-emitting diode display panel, comprising a curved part P1 and a non-curved part P2, the curved part comprising a plurality of organic light-emitting diodes 70, wherein each of the organic light-emitting diodes comprises a light adjusting surface 400 configured to be capable of guiding light generated from the organic light-emitting diode to exit towards the non-curved part (Fig .3 in view of Kim’s Fig. 2);
wherein the organic light-emitting diode comprises a plurality of layers disposed on a base substrate, the plurality of layers comprise a luminescent layer 70, the luminescent layer or a layer formed after the luminescent layer has a first curved surface 70 (Fig. 3);
 at the curved part (P2), a curve direction of the first curved surface is the same as that of the base substrate (a part of P2) and a curvature of the first curved surface is larger than that of the base substrate (an area of the top surface is larger than top surface of the substrate), and the light adjusting surface comprises the first curved surface (Fig. 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 2/9/2021 have been fully considered but they are not persuasive. 

In response to applicant's contention, it is respectfully submitted NAMKUNG discloses all the claimed limitation including “a curvature of the curved surface of the first curved surface is larger than that of base substrate” below. 

    PNG
    media_image1.png
    310
    746
    media_image1.png
    Greyscale

NAMKUNG appears to show, see Fig. modified Fig. 3, a total curved surface of outer element 70 (OLED) is larger than a total curved surface of a substrate. Furthermore, “curvature,” has no special meaning in the claims because applicant has not defined that such meaning in claim.  
Therefore, the rejection of claims 4 under 35 U.S.C. 102(a)(1) is deemed proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SU C KIM/Primary Examiner, Art Unit 2899